Citation Nr: 0424159	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  99-12 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Brian M. Ramsey, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Cleveland, Ohio.

The veteran and his spouse testified before a hearing officer 
at the RO in September 1999, and at a videoconference hearing 
before the undersigned in January 2000.  Transcripts of both 
hearings have been associated with the record.

When previously before the Board in November 2000, the case 
was remanded for further development.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.

2.  Chronic hepatitis C was not present in service or for 
many years afterward, and it is not etiologically related to 
service.  


CONCLUSION OF LAW

Entitlement to service connection for hepatitis C is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.301, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the veteran that he should submit any 
pertinent evidence in his possession.

The record reflects that in the November 1998 rating 
decision, statement of the case and supplements thereto, and 
in various letters, particularly a VCAA notice letter dated 
in August 2003, the veteran was informed of the reasons for 
the denial of his claim, the evidence and information 
necessary to substantiate his claim, the information required 
from him in order for VA to obtain evidence in support of his 
claim, the assistance that VA would provide in obtaining 
evidence on his behalf, and the evidence that he should 
submit if he did not desire VA's assistance in obtaining such 
evidence.  Although the RO did not specifically request that 
the veteran submit any pertinent evidence in his possession, 
it informed him of the evidence that would be pertinent to 
his claim and requested him to submit such evidence or 
provide the information necessary for the RO to obtain such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board further notes that the service medical records and 
all pertinent post-service medical evidence have been 
obtained and that the veteran has been afforded an 
appropriate VA examination.  The veteran has not identified 
any additional evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO readjudicated the veteran's claim for 
service connection for hepatitis C on a de novo basis 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  There is no indication or 
reason to believe that its decision would have been different 
had the claim not been previously adjudicated.  In sum, the 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  Accordingly, the Board 
will address the merits of the veteran's claim.  

Factual Background

Service medical records are negative for any finding or 
diagnosis of hepatitis.  The service records reflect three 
treatment failures for drug abuse, resulting in 
recommendation for discharge.  On the March 1976 separation 
examination, all systems and laboratory values were noted as 
normal.  As a result of drug abuse, the veteran was 
discharged under the provisions of Chapter 16, AR 635-200.  

The post-service medical evidence shows no finding or 
diagnosis of hepatitis prior to 1992.  A 1992 notice from the 
Red Cross to the veteran indicates that his recently donated 
blood tested positive for hepatitis C virus antibodies (anti-
HCV).  The Red Cross noted it had begun to test for hepatitis 
C in May 1990.  A positive test indicated either a past or 
present infection with the hepatitis C virus.  Later medical 
evidence documenting the veteran's hepatitis C is also of 
record.  Except as noted below, the later medical evidence 
does not address the etiology of the disease.

In support of his assertions, the veteran submitted various 
memoranda including a December 1997 Defense Logistics Agency 
memorandum, a January 1998 memorandum from the Department of 
Defense (DOD), a July 1998 letter from a physician to the 
Assistant Secretary of Defense for Health Affairs, a DOD 
Medical Quality Assurance System Device Alert, and device 
manufacturer's letters.

The letters and memoranda generally relate that the Centers 
for Disease Control and Prevention (CDC) and the World Health 
Organization (WHO) had expressed concern that the multi-use 
jet injector inoculation device might be implicated in the 
spread of blood borne diseases.  A July 1998 letter from a 
physician directed to the Assistant Secretary of Defense 
indicates that there was no evidence that service members 
acquired blood borne infections as a result of the use of jet 
injectors in the military, and the military had used these 
devices for 35 years without reports of any problems with 
transmission of disease on the record.  Risk factors for such 
diseases were noted as intravenous drug use, unsafe sexual 
practices, and blood transfusions prior to testing of donated 
blood.  It was also noted that laboratory studies in Brazil 
and the United Kingdom suggested that transmission was 
theoretically possible. Therefore, to eliminate any potential 
risk, the multi-use devices were discontinued by the military 
until studies could be conducted for assurances of their 
safety.

At a September 1999 hearing before a hearing officer at the 
RO, the veteran and his spouse testified to the effect that 
prior to diagnosis in 1992, he had always felt sick, tired 
and worn down more than he should have been.  

In January 2000 testimony before the undersigned, the veteran 
and his spouse testified to the effect that he was infected 
in service by a jet-gun inoculation.

Pursuant to the Board's November 2000 remand, the veteran was 
afforded a VA examination in September 2002.  The examining 
gastroenterologist indicated that the claims files were 
reviewed.  The examiner indicated that, by history, there 
were no possible sources of exposure to hepatitis C other 
than jet injectors in the military.  The examiner noted that 
transmission of hepatitis C by jet inoculation was 
biologically plausible; however, it was impossible to 
estimate where the veteran contracted hepatitis C, although 
the clinical course was consistent with an infection acquired 
during his time in the military.  The examiner concluded that 
overall, it is as likely as not that the route of 
transmission could have been from jet inoculation, although 
unable to prove that was so.

In a July 2003 addendum to the September 2002 VA examination 
report, the same gasteroenterologist noted review of the 
service records.  Reporting the veteran's drug use in detail, 
the examiner opined that it was still possible that most of 
the veteran's drug abuse was oral, and therefore did not pose 
a risk of hepatitis C transmission.  Noting that the veteran 
had previously denied any drug abuse for the prior opinion, 
the examiner opined that this discrepancy in the veteran's 
records raised some doubt as to the accuracy of his history.  
The examiner stated: "[g]iven this, and the fact that a 
substantial percentage of patients identified in the sentinel 
counties study of the CDC did not have an identifiable source 
of infection, as well as the fact that transmission via jet 
gun inoculation remains an unproven entity, I believe it is 
less likely than not that the cause of his hepatitis C 
infection is related to air gun inoculation."

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in the line of duty during active duty.  38 
U.S.C.A. §§ 1110, 1131.  

Compensation is not payable for disability resulting from a 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.301.

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran essentially contends that hepatitis C, diagnosed 
in February 1992, is the result of infection in service by 
inoculation with a multi-use jet injector.  He attributes 
lack of earlier diagnosis to the fact that laboratory tests 
for identification of hepatitis C were unavailable until 
then.  Although the record contains medical evidence 
supporting the proposition that hepatitis C can result from 
an inoculation with a multi-use jet injector as contended, 
the medical evidence specifically addressing the etiology of 
the veteran's hepatitis C is limited to the opinion provided 
by the VA physician who examined the veteran in September 
2002 and reviewed the veteran's history, as recorded in the 
claims folders.  Although the physician initially expressed 
an opinion that it was at least as likely as not that the 
hepatitis C was due to an inoculation in service, this 
opinion was based in part upon the untruthful history 
provided by the veteran of no drug abuse.  In essence, the 
opinion was premised upon the existence of no other risk 
factors for the veteran's development of hepatitis C.  Upon a 
more careful review of the record documenting extensive drug 
abuse in service, the examiner concluded that it was less 
likely than not that the veteran's hepatitis C was due to the 
service inoculation.  The examiner properly supported this 
conclusion.  Thus, the one physician who has specifically 
addressed the question of whether the veteran's hepatitis C 
was acquired as a result of a service inoculation is of the 
opinion that it was not.   

As noted above, service connection for hepatitis C on the 
basis that it resulted from drug abuse in service is 
prohibited by law. 

Although the Board has also considered the contentions of the 
veteran and his spouse, as lay persons, they are not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

For the above reasons, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim. 


ORDER

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



